SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In August, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 7,932,300 0.0505 0.0505 Shares Common 13,647,309 0.0870 0.0870 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Itaú Corretora Sell 05 400 15.49 6,196.00 Shares Common Itaú Corretora Sell 05 800 15.51 12,408.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 7,932,300 0.0505 0.0505 Shares Common 13,646,109 0.0869 0.0869 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In August, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,246,767,068 71.6683 71.6683 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Brasil Plural Buy 01 7,100 15.56 110,476.00 Shares Common Brasil Plural Buy 01 92,300 15.57 1,437,111.00 Shares Common Brasil Plural Buy 01 99,300 15.58 1,547,094.00 Shares Common Brasil Plural Buy 01 53,100 15.59 827,829.00 Shares Common Brasil Plural Buy 01 106,200 15.60 1,656,720.00 Shares Common Brasil Plural Buy 01 42,900 15.61 669,669.00 Shares Common Brasil Plural Buy 01 54,600 15.62 852,852.00 Shares Common Brasil Plural Buy 01 26,400 15.63 414,195.00 Shares Common Brasil Plural Buy 01 18,000 15.64 281,520.00 Shares Common Brasil Plural Buy 01 2,000 15.65 31,300.00 Shares Common Brasil Plural Buy 01 47,000 15.66 736,020.00 Shares Common Brasil Plural Buy 01 26,300 15.67 412,121.00 Shares Common Brasil Plural Buy 01 62,800 15.68 984,704.00 Shares Common Brasil Plural Buy 01 43,700 15.69 685,653.00 Shares Common Brasil Plural Buy 01 18,200 15.70 285,740.00 Shares Common Brasil Plural Buy 04 20,000 15.43 308,600.00 Shares Common Brasil Plural Buy 04 19,200 15.44 296,448.00 Shares Common Brasil Plural Buy 04 16,800 15.45 259,560.00 Shares Common Brasil Plural Buy 04 18,500 15.46 286,010.00 Shares Common Brasil Plural Buy 04 56,900 15.47 880,243.00 Shares Common Brasil Plural Buy 04 53,400 15.48 826,632.00 Shares Common Brasil Plural Buy 04 1,000 15.49 15,490.00 Shares Common Brasil Plural Buy 04 4,000 15.50 62,000.00 Shares Common Brasil Plural Buy 04 17,600 15.51 272,976.00 Shares Common Brasil Plural Buy 04 16,800 15.52 260,736.00 Shares Common Brasil Plural Buy 04 25,900 15.53 402,227.00 Shares Common Brasil Plural Buy 04 33,100 15.54 514,374.00 Shares Common Brasil Plural Buy 04 16,800 15.55 261,240.00 Shares Common Brasil Plural Buy 04 500 15.57 7,785.00 Shares Common Brasil Plural Buy 04 44,900 15.58 699,542.00 Shares Common Brasil Plural Buy 04 56,100 15.59 874,599.00 Shares Common Brasil Plural Buy 04 50,200 15.60 783,120.00 Shares Common Brasil Plural Buy 04 12,300 15.61 192,003.00 Shares Common Brasil Plural Buy 04 7,800 15.62 121,836.00 Shares Common Brasil Plural Buy 04 7,800 15.63 121,914.00 Shares Common Brasil Plural Buy 04 6,600 15.64 103,224.00 Shares Common Brasil Plural Buy 04 400 15.65 6,260.00 Shares Common Brasil Plural Buy 04 4,400 15.66 68,904.00 Shares Common Brasil Plural Buy 04 400 15.67 6,268.00 Shares Common Brasil Plural Buy 04 6,200 15.68 97,216.00 Shares Common Brasil Plural Buy 04 200 15.69 3,138.00 Shares Common Brasil Plural Buy 04 2,200 15.70 34,540.00 Shares Common Brasil Plural Buy 05 8,000 15.28 122,240.00 Shares Common Brasil Plural Buy 05 12,500 15.29 191,125.00 Shares Common Brasil Plural Buy 05 35,200 15.30 538,560.00 Shares Common Brasil Plural Buy 05 85,100 15.31 1,302,881.00 Shares Common Brasil Plural Buy 05 52,100 15.32 798,172.00 Shares Common Brasil Plural Buy 05 159,400 15.33 2,443,602.00 Shares Common Brasil Plural Buy 05 38,300 15.34 587,522.00 Shares Common Brasil Plural Buy 05 35,700 15.35 547,995.00 Shares Common Brasil Plural Buy 05 12,100 15.36 185,856.00 Shares Common Brasil Plural Buy 05 12,000 15.37 184,440.00 Shares Common Brasil Plural Buy 05 10,500 15.38 161,490.00 Shares Common Brasil Plural Buy 05 20,500 15.39 315,495.00 Shares Common Brasil Plural Buy 05 13,600 15.40 209,440.00 Shares Common Brasil Plural Buy 05 38,700 15.41 596,367.00 Shares Common Brasil Plural Buy 05 66,300 15.42 1,022,346.00 Shares Common Brasil Plural Buy 05 25,100 15.43 387,293.00 Shares Common Brasil Plural Buy 05 109,300 15.44 1,687,592.00 Shares Common Brasil Plural Buy 05 64,400 15.45 994,980.00 Shares Common Brasil Plural Buy 05 63,400 15.46 980,164.00 Shares Common Brasil Plural Buy 05 89,000 15.47 1,376,830.00 Shares Common Brasil Plural Buy 05 75,700 15.48 1,171,836.00 Shares Common Brasil Plural Buy 05 85,700 15.49 1,327,493.00 Shares Common Brasil Plural Buy 05 146,200 15.50 2,266,100.00 Shares Common Brasil Plural Buy 05 14,300 15.51 221,793.00 Shares Common Brasil Plural Buy 05 2,500 15.52 38,800.00 Shares Common Brasil Plural Buy 05 35,000 15.53 543,550.00 Shares Common Brasil Plural Buy 05 18,500 15.54 287,490.00 Shares Common Brasil Plural Buy 05 6,500 15.55 101,075.00 Shares Common Brasil Plural Buy 05 6,400 15.56 99,584.00 Shares Common Brasil Plural Buy 05 8,000 15.57 124,560.00 Shares Common Brasil Plural Buy 06 2,100 15.02 31,542.00 Shares Common Brasil Plural Buy 06 19,600 15.03 294,588.00 Shares Common Brasil Plural Buy 06 22,800 15.04 342,912.00 Shares Common Brasil Plural Buy 06 18,200 15.05 273,910.00 Shares Common Brasil Plural Buy 06 8,600 15.06 129,516.00 Shares Common Brasil Plural Buy 06 85,000 15.07 1,280,950.00 Shares Common Brasil Plural Buy 06 472,500 15.08 7,125,300.00 Shares Common Brasil Plural Buy 06 36,400 15.09 549,276.00 Shares Common Brasil Plural Buy 06 31,500 15.10 475,650.00 Shares Common Brasil Plural Buy 06 4,000 15.11 60,440.00 Shares Common Brasil Plural Buy 06 11,800 15.12 178,416.00 Shares Common Brasil Plural Buy 06 23,600 15.13 357,068.00 Shares Common Brasil Plural Buy 06 2,800 15.14 42,392.00 Shares Common Brasil Plural Buy 06 200 15.15 3,030.00 Shares Common Brasil Plural Buy 06 104,500 15.21 1,589,445.00 Shares Common Brasil Plural Buy 06 103,200 15.22 1,570,704.00 Shares Common Brasil Plural Buy 06 3,600 15.23 54,828.00 Shares Common Brasil Plural Buy 06 9,400 15.24 143,256.00 Shares Common Brasil Plural Buy 06 400 15.25 6,100.00 Shares Common Brasil Plural Buy 06 600 15.26 9,156.00 Shares Common Brasil Plural Buy 06 600 15.27 9,162.00 Shares Common Brasil Plural Buy 06 8,400 15.28 128,352.00 Shares Common Brasil Plural Buy 06 800 15.29 12,232.00 Shares Common Brasil Plural Buy 06 400 15.30 6,120.00 Shares Common Brasil Plural Buy 06 1,900 15.31 29,089.00 Shares Common Brasil Plural Buy 06 9,000 15.32 137,880.00 Shares Common Brasil Plural Buy 06 4,800 15.33 73,584.00 Shares Common Brasil Plural Buy 06 2,200 15.34 33,748.00 Shares Common Brasil Plural Buy 06 200 15.35 3,070.00 Shares Common Brasil Plural Buy 06 200 15.42 3,084.00 Shares Common Brasil Plural Buy 06 2,100 15.43 32,403.00 Shares Common Brasil Plural Buy 06 4,100 15.44 63,304.00 Shares Common Brasil Plural Buy 06 4,500 15.45 69,525.00 Shares Common Credit Suisse Buy 06 1,900,000 15.22 28,918,000.00 Shares Common Brasil Plural Buy 07 500 15.50 7,750.00 Shares Common Brasil Plural Buy 07 5,700 15.51 88,407.00 Shares Common Brasil Plural Buy 07 48,900 15.52 758,928.00 Shares Common Brasil Plural Buy 07 37,200 15.53 577,716.00 Shares Common Brasil Plural Buy 07 21,000 15.54 326,340.00 Shares Common Brasil Plural Buy 07 166,100 15.55 2,582,855.00 Shares Common Brasil Plural Buy 07 76,700 15.56 1,193,452.00 Shares Common Brasil Plural Buy 07 94,600 15.57 1,472,922.00 Shares Common Brasil Plural Buy 07 116,100 15.58 1,808,838.00 Shares Common Brasil Plural Buy 07 48,900 15.59 762,351.00 Shares Common Brasil Plural Buy 07 178,800 15.60 2,789,280.00 Shares Common Credit Suisse Buy 07 31,600 15.54 491,064.00 Shares Common Credit Suisse Buy 07 25,700 15.55 399,635.00 Shares Common Credit Suisse Buy 07 1,400 15.56 21,784.00 Shares Common Credit Suisse Buy 07 141,300 15.57 2,200,041.00 Shares Common Credit Suisse Buy 07 1,100,000 15.58 17,138,000.00 Shares Common Credit Suisse Buy 07 600,000 15.59 9,354,000.00 Shares Common Brasil Plural Buy 08 200 15.56 3,112.00 Shares Common Brasil Plural Buy 08 1,800 15.57 28,026.00 Shares Common Brasil Plural Buy 08 79,300 15.58 1,235,494.00 Shares Common Brasil Plural Buy 08 99,400 15.60 1,550,640.00 Shares Common Brasil Plural Buy 08 28,900 15.61 451,129.00 Shares Common Credit Suisse Buy 08 32,500 15.59 506,675.00 Shares Common Credit Suisse Buy 08 1,400 15.60 21,840.00 Shares Common Credit Suisse Buy 08 2,666,100 15.61 41,617,821.00 Shares Common Credit Suisse Buy 08 300,000 15.62 4,686,000.00 Shares Common Credit Suisse Buy 08 1,000,000 15.65 15,650,000.00 Shares Common Brasil Plural Buy 11 14,100 15.70 221,370.00 Shares Common Brasil Plural Buy 11 3,500 15.71 54,985.00 Shares Common Brasil Plural Buy 11 5,100 15.72 80,172.00 Shares Common Brasil Plural Buy 11 17,200 15.73 270,556.00 Shares Common Brasil Plural Buy 11 3,200 15.74 50,368.00 Shares Common Brasil Plural Buy 11 2,000 15.75 31,500.00 Shares Common Brasil Plural Buy 11 400 15.76 6,304.00 Shares Common Brasil Plural Buy 11 4,600 15.77 72,542.00 Shares Common Brasil Plural Buy 11 9,400 15.78 148,332.00 Shares Common Brasil Plural Buy 11 16,900 15.79 266,851.00 Shares Common Brasil Plural Buy 11 58,200 15.80 919,560.00 Shares Common Brasil Plural Buy 11 100,000 15.81 1,581,000.00 Shares Common Credit Suisse Buy 11 300,000 15.80 4,740,000.00 Shares Common Credit Suisse Buy 11 700,000 15.82 11,074,000.00 Shares Common Credit Suisse Buy 11 300,000 15.83 4,749,000.00 Shares Common Brasil Plural Buy 12 800 15.70 12,560.00 Shares Common Brasil Plural Buy 12 200 15.71 3,142.00 Shares Common Brasil Plural Buy 12 2,800 15.72 44,016.00 Shares Common Brasil Plural Buy 12 6,400 15.73 100,672.00 Shares Common Brasil Plural Buy 12 17,700 15.74 278,598.00 Shares Common Brasil Plural Buy 12 15,100 15.75 237,825.00 Shares Common Brasil Plural Buy 12 9,300 15.76 146,568.00 Shares Common Brasil Plural Buy 12 3,900 15.77 61,503.00 Shares Common Brasil Plural Buy 12 5,200 15.78 82,056.00 Shares Common Brasil Plural Buy 12 14,700 15.79 232,113.00 Shares Common Brasil Plural Buy 12 59,500 15.80 940,100.00 Shares Common Credit Suisse Buy 12 300,000 15.75 4,725,000.00 Shares Common Credit Suisse Buy 12 300,000 15.80 4,740,000.00 Shares Common Brasil Plural Buy 13 1,600 15.50 24,800.00 Shares Common Brasil Plural Buy 13 11,300 15.51 175,263.00 Shares Common Brasil Plural Buy 13 25,600 15.52 397,312.00 Shares Common Brasil Plural Buy 13 4,900 15.53 76,097.00 Shares Common Brasil Plural Buy 13 12,300 15.54 191,142.00 Shares Common Brasil Plural Buy 13 23,500 15.55 365,425.00 Shares Common Brasil Plural Buy 13 7,200 15.56 112,032.00 Shares Common Brasil Plural Buy 13 1,600 15.57 24,912.00 Shares Common Brasil Plural Buy 13 3,200 15.58 49,856.00 Shares Common Brasil Plural Buy 13 1,800 15.59 28,062.00 Shares Common Brasil Plural Buy 13 8,600 15.60 134,160.00 Shares Common Brasil Plural Buy 13 5,900 15.65 92,335.00 Shares Common Brasil Plural Buy 13 19,700 15.66 308,502.00 Shares Common Brasil Plural Buy 13 48,100 15.67 753,727.00 Shares Common Brasil Plural Buy 13 7,100 15.68 111,328.00 Shares Common Brasil Plural Buy 13 4,800 15.69 75,312.00 Shares Common Brasil Plural Buy 13 14,400 15.70 226,080.00 Shares Common Brasil Plural Buy 13 400 15.73 6,292.00 Shares Common Brasil Plural Buy 13 1,000 15.74 15,740.00 Shares Common Brasil Plural Buy 13 13,200 15.75 207,900.00 Shares Common Brasil Plural Buy 13 9,000 15.76 141,840.00 Shares Common Brasil Plural Buy 13 19,800 15.77 312,246.00 Shares Common Brasil Plural Buy 13 23,700 15.78 373,986.00 Shares Common Brasil Plural Buy 13 16,400 15.79 258,956.00 Shares Common Brasil Plural Buy 13 16,500 15.80 260,700.00 Shares Common Credit Suisse Buy 13 900,000 15.79 14,211,000.00 Shares Common Credit Suisse Buy 14 300,000 15.64 4,692,000.00 Shares Common Brasil Plural Buy 15 200 15.64 3,128.00 Shares Common Brasil Plural Buy 15 2,200 15.65 34,430.00 Shares Common Brasil Plural Buy 15 7,200 15.66 112,752.00 Shares Common Brasil Plural Buy 15 5,000 15.67 78,350.00 Shares Common Brasil Plural Buy 15 15,000 15.68 235,200.00 Shares Common Brasil Plural Buy 15 7,400 15.69 116,106.00 Shares Common Brasil Plural Buy 15 9,800 15.70 153,860.00 Shares Common Credit Suisse Buy 15 500,000 15.75 7,875,000.00 Shares Common Brasil Plural Buy 21 400 16.10 6,440.00 Shares Common Brasil Plural Buy 21 4,800 16.11 77,328.00 Shares Common Brasil Plural Buy 21 4,500 16.12 72,540.00 Shares Common Brasil Plural Buy 21 8,200 16.13 132,266.00 Shares Common Brasil Plural Buy 21 8,200 16.14 132,348.00 Shares Common Brasil Plural Buy 21 13,500 16.15 218,025.00 Shares Common Brasil Plural Buy 21 9,900 16.16 159,984.00 Shares Common Brasil Plural Buy 21 31,500 16.17 509,355.00 Shares Common Brasil Plural Buy 21 17,600 16.18 284,768.00 Shares Common Brasil Plural Buy 21 8,900 16.19 144,091.00 Shares Common Brasil Plural Buy 21 6,700 16.20 108,540.00 Shares Common Brasil Plural Buy 21 23,300 16.21 377,693.00 Shares Common Brasil Plural Buy 21 12,900 16.22 209,238.00 Shares Common Brasil Plural Buy 21 29,700 16.23 482,031.00 Shares Common Brasil Plural Buy 21 2,000 16.24 32,480.00 Shares Common Brasil Plural Buy 21 4,000 16.25 65,000.00 Shares Common Brasil Plural Buy 21 10,900 16.26 177,234.00 Shares Common Brasil Plural Buy 21 13,200 16.27 214,764.00 Shares Common Brasil Plural Buy 22 4,200 16.13 67,746.00 Shares Common Brasil Plural Buy 22 3,700 16.14 59,718.00 Shares Common Brasil Plural Buy 22 14,900 16.15 240,635.00 Shares Common Brasil Plural Buy 22 4,400 16.16 71,104.00 Shares Common Brasil Plural Buy 22 21,100 16.17 341,187.00 Shares Common Brasil Plural Buy 22 28,600 16.18 462,748.00 Shares Common Brasil Plural Buy 22 33,600 16.19 543,984.00 Shares Common Brasil Plural Buy 22 53,000 16.20 858,600.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 11,263,813,468 71.7691 71.7691 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In August, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 9,825 0.0001 0.0001 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 9,825 0.0001 0.0001 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 10, 2014 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
